Russell, C. J.
1. There was direct evidence of a sale of intoxicating liquors which would have authorized the conviction of the accused; and since, under a prosecution for violation of the prohibition law, the connection of the accused with an illegal sale of intoxicants may be established by 'circumstances as well as by direct proof, it was not error to admit proof of circumstances which apparently indicated that the sale of intoxicating liquors was being conducted in a house under the control of the defendant and occupied by him as a residence, although there was no direct evidence of his presence at the house at the time that unusual quantities of liquor were being taken therefrom.
2. The court should have excluded that portion of the testimony of the witness to the effect that certain bottles seen by him contained intoxicating liquors, because it was evident from the answer of the witness that this testimony was merely an expression of his opinion; but in view of the conclusive nature of the competent evidence in the record which supported the opinion of the witness, this error must be deemed immaterial. Judgment affirmed.

Hoorn, J., absent.

Accusation of sale of liquor; from city court of Lexington— ’Judge Cloud. December 12, 1913.
W. W. Armistead, Paul Brown, for plaintiff in error.
Hamilton McWhorter Jr., solicitor, contra.